 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10   Barry Lee HERLICKMAN,                                Case No.: 19-cv-2446-AGS
11                                       Plaintiff,       ORDER GRANTING PLAINTIFF’S
                                                          MOTION TO PROCEED IN FORMA
12   v.
                                                          PAUPERIS (ECF No. 2), DISMISSING
13   Andrew M. SAUL,                                      THE COMPLAINT WITHOUT
                                                          PREJUDICE, AND CLOSING THE
14                                     Defendant.
                                                          CASE, WITH LEAVE TO AMEND
15
16         Plaintiff moves to proceed in forma pauperis (IFP). While plaintiff qualifies to
17   proceed without paying the initial filing fee, her complaint fails to state a claim for relief.
18   So, the Court grants plaintiff’s IFP motion but dismisses the complaint without prejudice.
19                             Motion to Proceed In Forma Pauperis
20         Typically, parties instituting a civil action in a United States district court must pay
21   a $400 filing fee. See 28 U.S.C. §§ 1914(a), 1915. But if granted the right to proceed IFP,
22   a plaintiff can proceed without paying the fee. Rodriguez v. Cook, 169 F.3d 1176, 1177
23   (9th Cir. 1999).
24         Here plaintiff does not provide bank account information, but lists household living
25   expenses as $1,975 and household income as $1,300. (ECF No. 3, at 2, 4.) All of plaintiff’s
26   income is from social security benefits, and he is not currently employed. (Id. at 2.) Plaintiff
27   owns one car with no value and has no cash on hand. (Id. at 2-3.) In light of the foregoing,
28   the Court finds that plaintiff has sufficiently shown an inability to pay the initial $400 fee.

                                                      1
                                                                                       19-cv-2446-AGS
 1                                  28 U.S.C. § 1915(e) Screening
 2         When reviewing an IFP motion, the court must screen the complaint and dismiss it
 3   if it is frivolous, malicious, fails to state a claim, or seeks monetary relief from a defendant
 4   immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122, 1127
 5   (9th Cir. 2000). In the Social Security context, a plaintiff’s complaint must set forth
 6   sufficient facts to support the legal conclusion that the Commissioner’s decision was
 7   incorrect. “[T]o survive the Court’s § 1915(e) screening,” a plaintiff must (1) “establish
 8   that she has exhausted her administrative remedies pursuant to 42 U.S.C. § 405(g), and that
 9   the civil action was commenced within sixty days after notice of a final decision,”
10   (2) “indicate the judicial district in which the plaintiff resides,” (3) “state the nature of
11   plaintiff’s disability and when the plaintiff claims she became disabled,” and (4) “identify[]
12   the nature of the plaintiff’s disagreement with the determination made by the Social
13   Security Administration and show that plaintiff is entitled to relief.” Varao v. Berryhill,
14   No. 17-cv-02463-LAB-JLB, 2018 WL 4373697, at *2 (S.D. Cal. Jan. 31, 2018) (alteration
15   and citation omitted).
16         Plaintiff’s complaint fails to state a claim. Plaintiff’s allegations meet the first and
17   second requirements, but the complaint is silent as to the nature of her disability, the date
18   on which she allegedly became disabled, and her disagreement with the Social Security
19   Administration’s determination. (See ECF No. 1, at 1-3.) While plaintiff’s complaint
20   contains some boiler-plate language (see id.), there is not enough detail to allow the Court
21   to determine what her specific disagreements with the Social Security Administration
22   really are. Although surviving § 1915(e) is a “low threshold,” plaintiff is still required to
23   plausibly allege that she is disabled by identifying her purported disability and suggesting
24   why she is entitled to relief. Wilhelm v. Rotman, 680 F.3d 1113, 1123 (9th Cir. 2012); see
25   also Lenz v. Colvin, No. 16-cv-1755-JLS (PCL), 2016 WL 5682557, at *2 (S.D. Cal. Oct. 3,
26   2016) (“In social security appeals, a complaint challenging the denial of benefits ‘must
27   provide a statement identifying the basis of the plaintiff’s disagreement with the Social
28

                                                    2
                                                                                       19-cv-2446-AGS
 1   Security Administration’s determination and must make a showing that the plaintiff is
 2   entitled to relief.’” (citation omitted)).
 3                                                Conclusion
 4          For the reasons set forth above, the Court grants plaintiff IFP status and waives the
 5   filing fee. But the complaint fails to state a claim and thus is dismissed without prejudice
 6   under § 1915(e). The Clerk is directed to close the case. Plaintiff may automatically reopen
 7   the case by submitting an amended complaint by January 31, 2020.
 8   Dated: December 30, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
                                                                                    19-cv-2446-AGS
